internal_revenue_service number release date index number -------------------- -------------------------- ------------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number -------------------- refer reply to cc psi b06 plr-119001-09 date date legend legend taxpayer ---------------------------------------------------- x state state b -------------------------------------------------- ------------- ------ ----- dear ------------ this is in reply to a letter dated date in which you request that the transfer of working interests from taxpayer to x and the reservation of a net_profits_interest by taxpayer would be treated for federal_income_tax purposes as a sublease rather than as a sale_or_exchange of assets the facts and representations submitted are summarized as follows taxpayer is a state corporation and at all times relevant to this request has been taxed as an s_corporation under subchapter_s of the internal_revenue_code taxpayer is the owner of working interests in various domestic oil_and_gas_properties in several states and qualifies for percentage_depletion on its production under sec_613a of the code taxpayer participates with x an unrelated state corporation in exploring and developing the working interests the working interests are properly characterized as a form of operating_interest in the oil_and_gas_properties plr-119001-09 taxpayer seeks to convert a portion of these operating interests into passive nonoperating royalty interests for the purpose of contributing them by way of gift to one or more charitable organizations to accomplish this taxpayer proposes to transfer and assign to x certain operating interests and to reserve for itself a net_profits_interest equal to b percent of the net_proceeds of the hydrocarbons in the affected properties the net_profits_interest retained by taxpayer would be a nonoperating_interest and requires that certain costs be taken into account in computing the return on the retained_interest the payments under the net_profits_interest will not be in excess of revenue the assignment of the operating_interest and a reservation of net_profits_interest continue for the terms of the underlying leases taxpayer will receive no cash consideration as part of the transaction sec_1001 provides that in general the entire amount of gain_or_loss on the sale_or_exchange of property shall be recognized as taxable_income by the taxpayer sec_1_611-1 of the income_tax regulations provides in part that an economic_interest is possessed in every case in which the taxpayer has acquired by investment any interest in minerals in place and secures by any form of legal relationship income derived from the extraction of the mineral to which the taxpayer must look for a return_of_capital sec_1_614-1 defines the term_interest as an economic_interest in a mineral deposit it includes working or operating interests royalties overriding royalties net_profits_interest and to the extent not treated as loans under sec_636 of the code production payments sec_1_614-2 defines in part the term operating_mineral_interest to mean a separate mineral_interest described in sec_614 in respect of which the costs of production are required to be taken into account by the taxpayer for purposes of the percent of the taxable_income_from_the_property in determining the deduction for percentage_depletion computed under sec_613 or such costs would be so required to be taken into account if the mine well or other natural_deposit were in the production_stage the term does not include royalty interests or similar interests such as production payments or net profits interests sec_614 of the code and sec_1_614-5 of the income_tax regulations define the term nonoperating_mineral_interests to include only interests described in sec_614 which are not operating mineral_interests within the meaning of sec_1_614-2 310_us_404 involved the sale of oil properties including fee interests for cash and one-half of the proceeds from the production of oil_and_gas from the properties and or proceeds from the sale of the fee of any of the land plr-119001-09 conveyed the retained_interest was not an economic_interest because it could be satisfied other than by the production of oil_and_gas from the properties the issue to be determined in this case is whether the proposed transaction will constitute a lease or a sale a transaction is classified as a lease rather than a sale in any case in which the owner of a fee interest or operating_interest assigns all or a part of the interest and retains a continuing nonoperating_interest in this case taxpayer represents that it is merely giving x the right to exploit the oil_and_gas on the leased properties but retaining for itself a nonoperating_interest in the form of a net_profits_interest the only source of payment for taxpayer is the production or sale of oil_and_gas from the burdened properties taxpayer’s retained_interest in the property continues for the term of the underlying leases based on your representation we conclude that the transaction in this case is properly described as a sublease and not as a sale_or_exchange of a capital_asset for purposes of federal income_taxation except as specifically set forth above we express or imply no opinion concerning the federal_income_tax consequences of the transaction described above under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office a copy of this letter is being furnished to your authorized representatives sincerely jaime c park senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
